Citation Nr: 0914171	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-18 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (claimed as a back condition).

2.  Entitlement to service connection for a diaphragm 
disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a stomach 
condition.  

5.  Entitlement to service connection for a bowel condition, 
to include residuals of ulcerative colitis status post 
ileostomy.

6.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to July 1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his May 2006 substantive appeal, the Veteran requested a 
Board hearing at the RO, and in May 2008, the Veteran 
withdrew his request.  As no other hearing requests are 
pending, the Board may proceed to review the issues on 
appeal.


FINDINGS OF FACT

1.  Degenerative disc disease did not manifest in service or 
for many years thereafter and has not been shown to be 
otherwise related to service.  

2.  An elevated left hemidiaphragm did not manifest in 
service or for many years thereafter and has not been shown 
to be otherwise related to service.  

3.  A lung disability did not manifest in service or for many 
years thereafter and has not been shown to be otherwise 
related to service.  

4.  A stomach condition did not begin in service or for many 
years thereafter and has not been shown to be otherwise 
related to service.  

5.  Ulcerative colitis did not manifest in service or for 
many years thereafter and has not been shown to be otherwise 
related to service.  


6.  Heart disease did not manifest in service or for many 
years thereafter and has not been shown to be otherwise 
related to service.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease is not 
established.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Service connection for a diaphragm disability is not 
established.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Service connection for a lung disability is not 
established.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  Service connection for a acid peptic disease, also 
claimed as a stomach condition, is not established.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  Service connection for a bowel condition, to include 
ulcerative colitis is not established.  38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

6.  Service connection for a heart condition is not 
established.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in December 2003 and August 2006 and 
the claims were readjudicated in a February 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  No medical opinion 
was obtained regarding the claimed bowel condition, to 
include ulcerative colitis.  However, a medical opinion is 
not necessary to decide the claim because the evidentiary 
record does not show that the condition may be associated 
with an established event, injury, or disease in service; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There were no complaints, 
findings or diagnosis of the condition in service.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
cardiovascular disease, arthritis, and peptic ulcers, will be 
presumed to have been incurred in service if they are 
manifest to a compensable degree within the first year 
following active military service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 307, 309.

The Veteran is seeking service connection for disabilities 
affecting his back, lungs, diaphragm, heart, and 
gastrointestinal system.  He contends all of these conditions 
are related to injuries suffered in service when he fell 15 
feet onto a missile launch pad rail.  Service treatment 
records confirm that the Veteran was hospitalized in January 
and February 1960, after falling onto a storage rack.  He 
experienced hematuria with pain and swelling of the scrotum 
and contusion of the urethra.  An x-ray report dated in 
September 1961 notes no pulmonary, cardiovascular, hilar, 
mediastinal, pleural, diaphragmatic, or thoracic cage 
abnormalities were present at that time.  The report of a 
February 1978 physical examination noted normal clinical 
evaluations of all systems and no pertinent defects or 
diagnoses were noted.  In the Medical History portion of that 
examination, signed by the Veteran, he denied a history of 
back, breathing, heart or stomach problems.  In a July 1978 
statement, the Veteran indicated that he had undergone a 
separation examination more than three days prior to 
separation and there had been no change in his medical 
condition since that time.  

Back Disability

The Veteran reports that he injured his back during the fall 
he suffered in service in January 1960.  Service treatment 
records do not show that he was diagnosed with or treated for 
a back injury during the hospitalization immediately 
following this injury.  Furthermore, there are no complaints 
of or treatment for back pain or a back injury at any time 
during service.  

The Veteran underwent a comprehensive VA examination in 
September 1978, during which his entire musculoskeletal 
system was found to be within normal limits.  VA treatment 
records indicate that he was diagnosed with degenerative 
facet disease of the L5-S1 vertebrae in May 1990.  In May 
2000, the Veteran complained of acute back pain, and x-rays 
showed severe degenerative changes at L5-S1 involving the 
intervertebral disc space and facet joints.  There was grade 
I spondylolisthesis at L5-S1, and vacuum disc was noted at 
this level.  There was also mild scoliosis convex to the left 
in the mid lumbar spine, and diffuse osteopenia was noted.  A 
CT scan in July 2000 confirmed advanced degenerative disease 
at the L5-S1 level. There was also spondylolisthesis of L5 on 
S1 and narrowing of lateral recesses.  

The Veteran underwent a VA examination of his spine in 
September 2007.  He reported that he had injured his back 
during the fall he experienced in service in January 1960.  
He also reported that he was involved in a car accident in 
1971, in which his vehicle was struck from behind.  He stated 
that he saw a chiropractor at that time, but no records are 
available.  He noted that he takes Tylenol for pain as 
needed, but he had not taken it in several months.  Upon 
examination, the Veteran had limitation of motion with pain 
in all planes, and degenerative changes were present 
throughout the thoracic spine on x-ray.  The examiner 
diagnosed levoscoliosis of the lumbar spine and degenerative 
disc disease.  The exaiminer noted that service treatment 
records made no mention of a back injury in 1960, and a chest 
x-ray from February 1960 was within normal limits.  The 
examiner also noted that, while the Veteran reported a car 
accident in 1971, he was not afterward treated for a back 
injury in service until his discharge in 1978, and he 
subsequently worked as a security guard for 13 years without 
getting any treatment for his back.  He concluded that the 
Veteran's back disability is a process of aging and not 
related to either of his claimed injuries in service.  

Based on the foregoing evidence, the Board finds that service 
connection for the Veteran's back disability is not 
warranted.  As noted, there is no evidence of a back 
disability in service or for many years thereafter, and the 
Veteran has not reported continuous symptoms of a back 
disability since service.  In addition, there is no competent 
medical evidence of record relating the Veteran's current 
degenerative disc disease to his service.  Therefore, there 
is no basis for service connection.  

Diaphragm Disability

Service treatment records are negative for any diaphragm 
disability in service.  The Veteran underwent a VA 
examination in September 1978, and a concurrent radiology 
report notes that the left hemidiaphragm was slightly higher 
than the right.  VA x-ray reports dated in August 1988 
indicate "marked elevation" of the left hemidiaphragm, and 
an x-ray made in October 1988 showed paralysis of the left 
hemidiaphragm which was determined to be secondary to a 
prior, undefined trauma.  A report in May 1989 indicates that 
the Veteran underwent surgery in 1982 for a ruptured left 
hemidiaphragm.  VA treatment records contain periodic chest 
studies through November 1996, which continued to show 
elevation of the left hemidiaphragm and paradoximal motion 
consistent with paralysis.  A private x-ray taken in May 2007 
showed marked elevation of the left hemidiaphragm which 
deviates the heart to the right.  

The Veteran underwent a VA respiratory examination in 
September 2007.  He related that he had been in a car 
accident in 1983, when he was hit by a speeding car.  He was 
admitted to a VA hospital and underwent surgery to repair a 
ruptured diaphragm.  The examiner noted that when the Veteran 
underwent a colectomy in 1988, the discharge summary made 
mention of the paradoximal motion of his left hemidiaphragm 
secondary to the car accident.  The examiner stated that 
pulmonary function tests indicated that mild obstructive 
airway disease is present.  On examination, he noted dyspnea 
on mild exertion and decreased breath sounds in the left 
base, as well as left diaphragmatic paralysis.  The examiner 
stated that he found no evidence of a diaphragm injury in 
service, to include the 1960 fall, and noted that chest x-
rays from September 1961 and August 1964 were both normal.  
Rather, he opined that the Veteran's diaphragm disability is 
caused by the car accident he experienced in 1983.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's diaphragm disability is not related to his service.  
Service treatment records show that his diaphragm was normal 
after the 1960 injury from which he contends his disability 
arises.  Although the Veteran's left hemidiaphragm was 
slightly elevated in 1978, there was no "marked elevation" 
or paralysis until after the 1983 car accident, which was so 
severe as to rupture his diaphragm and necessitate reparative 
surgery.  Furthermore, the only medical opinion of record 
concludes that the current disability is related to the 1983 
accident and surgery rather than to any incident of service.  
As the preponderance of the evidence indicates that the 
Veteran's current diaphragm disability is caused by a post-
service event, service connection for this condition is not 
warranted.  

Lung Disability

The Veteran's service treatment records are negative for any 
lung disability.  The Veteran underwent a VA examination in 
September 1978 in which his respiratory system was found to 
be within normal limits, with no significant pathology, 
pleural effusion, or pneumothorax.  VA radiology reports 
dated in October 1998 show that mild atelectasis was seen in 
both lower lung bases with loss of volume due to compression 
from the elevated left hemidiaphragm.  

The Veteran underwent a VA examination of his lungs in 
September 2007.  The examiner noted that pulmonary function 
tests from January 2007 indicated mild obstructive airway 
disease.  It was noted that the Veteran has marked elevation 
of the paralyzed left hemidiaphragm deviating the heart to 
the right and resulting in significant volume loss of the 
left hemithorax.  The Veteran's lung diffusion capacity was 
reduced but was considered normal when adjusted for lung 
volume.  It was noted the Veteran takes daily medication for 
asthma and reports 3 to 4 asthma attacks per year.  The 
examiner stated that the Veteran's reduced lung capacity is 
caused by his diaphragm disability, which is the result of a 
post-service car accident and surgery and is not related to 
service.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's lung disability is not related to his service.  
There is no evidence of a lung disability in service or for 
many years thereafter, and the Veteran has not reported 
continuous symptomatology of a lung disability since service.  
Furthermore, the only medical opinion of record as to the 
cause of his condition concludes that it is not related to 
service but rather to a post-service car accident and 
surgery.  Therefore, there is no basis for service 
connection. 

Stomach Disability

The Veteran's service treatment records are negative for any 
stomach disabilities.  The Veteran underwent a VA examination 
in September 1978, in which his digestive system was found to 
be normal except that he had 3 hemorrhoids which were 
asymptomatic.  In December 1993, fluoroscopic and film 
studies of the upper GI tract showed no evidence of recent 
ulcer in the stomach, antrum, pylorus, or duodenal bulb.  

The Veteran underwent a VA examination of his stomach in 
September 2007.  He reported that he had been taking an acid 
inhibitor medication since 1993, and prior to that he had 
used antacids.  VA treatment records indicated that pyloric 
ulcer had been diagnosed in May 1993.  A double contrast 
upper GI imaging study was done in October 2007, which found 
that there was some delay in emptying from the esophagus into 
the stomach due to the elevation of the left hemidiaphragm 
and displacement of the stomach.  After reviewing all of the 
evidence, the examiner diagnosed acid peptic disease 
controlled with medication, and he found no active ulcer 
disease.  He noted that the Veteran's stomach is elevated 
because of his diaphragm disability, which is the result of a 
car accident in 1983.  The examiner noted that the Veteran 
underwent an esophagastroduodenoscopy following his in-
service fall in 1960, which was negative.  He concluded that 
the Veteran's elevated stomach and acid peptic disease are 
not related to his service.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's stomach peptic disease is not related to his 
service.  There is no evidence of peptic disease or any other 
stomach problems in service, and diagnostic tests performed 
immediately after his fall in 1960 showed no evidence of 
injury.  The Veteran has not reported continuous 
symptomatology since service, and no medical provider who has 
examined him has suggested a link between his current gastric 
disorder and his service.  Without competent medical evidence 
of causation, there is no basis for service connection.  
Accordingly, the claim must be denied.  

Ulcerative Colitis

The Veteran is seeking service connection for residuals of 
ulcerative colitis, status post total colectomy.  VA 
treatment records indicate that the Veteran was diagnosed 
with ulcerative colitis in May 1988 and underwent an 
emergency colectomy in August 1988.  Following the initial 
surgery, the Veteran underwent procedures to repair a rectal 
pouch and the ileostomy site.  Service treatment records do 
not note any gastrointestinal illnesses in service, and there 
is no evidence of any such illnesses prior to the 1988 
diagnosis.  VA treatment records do not suggest that the 
Veteran's ulcerative colitis is related to his active 
service.  

The Veteran underwent a VA examination of his 
gastrointestinal system in September 2007.  The examiner 
noted that the Veteran had undergone a total colectomy with 
ileostomy in 1988 due to ulcerative colitis.  He stated that 
the Veteran is unable to do heavy lifting because of this 
condition.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's ulcerative colitis and resultant 
colectomy are not related to his service.  There is no 
evidence of ulcerative colitis in service or for many years 
thereafter, and no medical evidence suggests that this 
condition is related to service.  Without competent medical 
evidence of causation, there is no basis for service 
connection.  Accordingly, the claim must be denied.  


Heart Disease

The Veteran's service treatment records do not contain any 
complaints of or treatment for a heart ailment in service.  
He underwent a VA examination in September 1978, in which his 
cardiovascular system was found to be normal, with no 
enlargement or ischemia.  

VA treatment records indicate that the Veteran was first 
diagnosed with cardiomegaly and vascular diffusion after a 
car accident in April 1994, although an MRI in October 1994 
was inconsistent with aortic injury.  An echocardiogram in 
October 1997 showed that the heart chambers were of normal 
size and the overall ventricular systolic function was 
normal.  Ejection fraction was 55 percent.  Cardiomegaly was 
confirmed via diagnostic imaging through October 1998.  In 
July 1999, the Veteran was experiencing chest pain and 
underwent a cardiac stress test, which revealed no ischemia.  
VA treatment records from 1994 to the present indicate that 
the Veteran's heart is deviated to the right due to the 
elevated left hemidiaphragm, and this finding was confirmed 
in private medical records dated in December 2006.

The Veteran underwent a VA examination of his heart in 
September 2007.  The Veteran reported that he was diagnosed 
with a heart problem in 1994, when he was told that his heart 
was pushed to the right.  His heart was seen as mildly 
enlarged on x-ray, and it was displaced to the right.  The 
examiner diagnosed cardiomyopathy and stated that this 
condition would cause the Veteran to have a lack of stamina.  
The examiner opined that this condition is not related to the 
Veteran's service because chest x-rays in 1961 and 1964 were 
normal and no displacement was found until after the 1983 car 
accident.  

Based on the foregoing evidence, the Board finds that the 
Veteran's heart disease is not related to his service.  There 
is no evidence of a heart defect in service, and x-rays taken 
within a few years of the 1960 accident showed no 
cardiomegaly or displacement.  No evidence of heart disease 
was found prior to 1994, many years after the end of service.  
Finally, the only medical opinion of record as to the cause 
of the Veteran's heart condition concludes that it is not 
related to service.  Therefore, there is no basis for service 
connection.  

In conclusion, the preponderance of the evidence does not 
support a finding that any of the Veteran's claimed 
conditions are related to his active service.  Accordingly, 
the claims must be denied. 


ORDER

Service connection for degenerative disc disease (claimed as 
a back condition) is denied.

Service connection for a diaphragm disability is denied.  

Service connection for a lung disability is denied.

Service connection for a stomach condition is denied.

Service connection for a bowel condition, to include 
residuals of ulcerative colitis is denied.

Service connection for a heart condition is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


